Title: From George Washington to Thomas Walker, 2 September 1758
From: Washington, George
To: Walker, Thomas



[Fort Cumberland, 2 September 1758]
To Mr Walker—or Person acting in his PlaceSir

Colonel Bouquet desires 100 Waggons, if possible, may be Engag’d in Virginia; and, that as many of them as can, may be sent to this place loaded with Flour, & the remainder with Indian Corn (Oats I suppose will do)—where they will receive further Orders.
I beg you will, therefore, use your utmost diligence to Comply with this request; and let me know also, immediately, how far you think you shall be able to comply with it—first in regard to the no. of Waggons, next the qty of Flour & Corn; & lastly, what time you think they may be got to this place. Such Waggon’s as cannot get Loads, must come up empty.
You must not expect an Escort from hence—I shall certainly be Marchd before you can need one. you must therefore apply to His Lordshp who I flatter myself will Order you one from

the Militia, or from Captn Rutherfords Rangers, if they can be spard—I am Sir, Yr Most Obedt Servt

Go: Washington
Camp at Fort Cumberld 2 of September 1758

